Appellate Case: 21-9545    Document: 010110671015       Date Filed: 04/14/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 14, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  LUIS RAMOS-CASTELLANOS,

        Petitioner,

  v.                                                         No. 21-9545
                                                         (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Luis Ramos-Castellanos seeks review of a Board of Immigration Appeals

 (BIA) decision denying his application for cancellation of removal. Exercising

 jurisdiction under 8 U.S.C. § 1252(a), we deny the petition for review.

                                           I

       Aliens facing removal from this country may apply for discretionary relief

 known as cancellation of removal. See 8 U.S.C. § 1229b(b)(1). To be eligible, an


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9545     Document: 010110671015       Date Filed: 04/14/2022    Page: 2



 alien must show, among other things, that he “has not been convicted of an offense

 under section 1182(a)(2), 1227(a)(2), or 1227(a)(3),” including, as relevant here, a

 crime involving moral turpitude (CIMT) under either 8 U.S.C. §§ 1182(a)(2)(A)(i)(I)

 or 1227(a)(2)(A)(i). Id. § 1229b(b)(1)(C). Although § 1182(a)(2)(A)(ii)(II) provides

 an exception for “petty offenses,” there is no analogous exception under

 § 1227(a)(2)(A)(i). And the petty-offense exception of § 1182(a)(2)(A)(ii)(II) does

 not prevent a CIMT conviction from disqualifying an alien from eligibility for

 cancellation of removal under § 1227. Lucio-Rayos v. Sessions, 875 F.3d 573, 584

 (10th Cir. 2017). Given the interplay of these statutes, the question we must answer

 is whether an alien whose CIMT conviction might fall under the petty-offense

 exception of § 1182(a)(2)(A)(ii)(II) nevertheless is disqualified from cancellation of

 removal under § 1227(a) even though he was not “admitted to the United States” as

 specified in that provision.1



       1
           The relevant portion of § 1227(a) states:

       Any alien . . . in and admitted to the United States shall . . . be removed if the
       alien is within one or more of the following classes of deportable aliens:
       ....
       (2) Criminal offenses
       (A) General crimes
       (i) Crimes of moral turpitude
              Any alien who—
              (I)    is convicted of a crime involving moral turpitude committed
                     within five years . . . after the date of admission, and
              (II) is convicted of a crime for which a sentence of one year or longer
                     may be imposed,
                     is deportable.

                                             2
Appellate Case: 21-9545    Document: 010110671015        Date Filed: 04/14/2022   Page: 3



       Ramos-Castellanos is a Mexican national who entered the United States

 without inspection in 1997. In 2009, the Department of Homeland Security charged

 him as removable for being present in this country without being admitted or paroled.

 See 8 U.S.C. § 1182(a)(6)(A)(i). He conceded the charge but applied for cancellation

 of removal. At a hearing, he acknowledged he had pleaded guilty to solicitation of

 prostitution, which was punishable by not more than a year in prison. See Admin. R.

 at 145; Denver Municipal Code §§ 38-158(A)(1), 1-13(a) (2009). He also did not

 dispute that his conviction is a CIMT. See Admin. R. at 229; Perez v. Lynch,

 630 F. App’x 870, 873 (10th Cir. 2015) (unpublished) (upholding BIA’s

 determination that solicitation of prostitution under § 38-158(A)(1) constitutes a

 CIMT foreclosing eligibility for cancellation of removal under § 1229b(b)(1)(C)).2

 But he argued that his conviction did not disqualify him from cancellation of removal

 because (1) it fell under the petty-offense exception of § 1182 and (2) he was not

 “admitted” to the United States for purposes of § 1227.

       An IJ denied relief, and the BIA affirmed, ruling that under Lucio-Rayos and

 BIA precedent, even if the solicitation conviction met the petty-offense exception of

 § 1182, Ramos-Castellanos was still disqualified under § 1227. The BIA reasoned

 that § 1229b(b)(1)(C)’s cross-reference to § 1227(a)(2) only incorporates the specific

 characteristics of a disqualifying offense—viz., that an offense is a CIMT punishable

 by one year or more in prison; it does not import all aspects of § 1227(a), in


       2
         We may cite unpublished decisions for their persuasive value. See Fed. R.
 App. P. 32.1; 10th Cir. R. 32.1(A).
                                            3
Appellate Case: 21-9545       Document: 010110671015           Date Filed: 04/14/2022   Page: 4



 particular its language that an alien be “admitted to the United States.”

 Ramos-Castellanos urged the BIA to overrule its precedent, but the BIA declined to

 do so. He subsequently petitioned for review.

                                                II


        “We review de novo the BIA’s conclusions on questions of law, including whether

 a particular state conviction results in ineligibility for discretionary relief.”

 Zarate-Alvarez v. Garland, 994 F.3d 1158, 1161 (10th Cir. 2021). It is the alien’s burden

 to establish eligibility for discretionary cancellation of removal. See 8 U.S.C.

 § 1229a(c)(4)(A)(i); Robles-Garcia v. Barr, 944 F.3d 1280, 1284 (10th Cir. 2019).

        Ramos-Castellanos argues that the BIA erred in concluding that he is ineligible

 for cancellation of removal. Relying on the plain statutory text, he contends he is not

 disqualified under § 1182 because his CIMT conviction falls under the petty-offense

 exception of § 1182(a)(2)(A)(ii)(II). Neither is he disqualified under § 1227(a), he

 contends, because he was never lawfully “admitted to the United States” as specified

 under that provision, and thus he cannot have been “convicted of an offense under

 . . . § 1227(a)(2),” § 1229b(b)(1)(C).

        To better understand Ramos-Castellanos’s argument, it is helpful to know the

 relevant statutory history. Before passage of the Illegal Immigration Reform and

 Immigrant Responsibility Act of 1996 (IIRIRA), the immigration laws established

 two types of hearings: “deportation hearings and exclusion hearings.” Vartelas v.

 Holder, 566 U.S. 257, 261 (2012) (internal quotation marks omitted). “Exclusion


                                                 4
Appellate Case: 21-9545    Document: 010110671015         Date Filed: 04/14/2022    Page: 5



 hearings were held for certain aliens seeking entry to the United States, and

 deportation hearings were held for certain aliens who had already entered this

 country.” Id. An “entry” was defined as “any coming of an alien into the United

 States[] from a foreign port or place.” 8 U.S.C. § 1101(a)(13) (1996). However,

 IIRIRA replaced the term “entry” with “[t]he terms ‘admission’ and ‘admitted’ [to]

 mean . . . the lawful entry of the alien into the United States after inspection and

 authorization by an immigration officer.” 8 U.S.C. § 1101(a)(13)(A) (current

 version) (emphasis added). IIRIRA also “abolished the distinction between exclusion

 and deportation procedures and created a uniform proceeding known as ‘removal.’”

 Vartelas, 566 U.S. at 262. But the substantive grounds for removal remained two

 distinct yet sometimes overlapping lists of primarily criminal offenses that render an

 alien excludable (or in present terminology, “inadmissible”) and deportable.

 Judulang v. Holder, 565 U.S. 42, 46 (2011).

       Given this statutory scheme, it does not matter, at least for purposes of

 cancellation of removal, that an alien was not “admitted to the United States” because

 both inadmissible and deportable aliens can apply for cancellation of removal. See

 8 U.S.C. § 1229b(b)(1) (authorizing the Attorney General to cancel removal of “an

 alien who is inadmissible or deportable” if they satisfy the statutory criteria

 (emphasis added)). What matters is that an alien “has not been convicted of an

 offense under section 1182(a)(2), [or] 1227(a)(2).” Id. § 1229b(b)(1)(C). The

 question, then, is whether Ramos-Castellanos was convicted of an “offense under”

 § 1182(a)(2) or § 1227(a)(2). Id. He says “an alien who has not been admitted

                                             5
Appellate Case: 21-9545    Document: 010110671015         Date Filed: 04/14/2022     Page: 6



 cannot commit the offense of a crime of moral turpitude under 8 U.S.C.

 § 1227(a)(2)(A)(i).” Pet’r Br. at 7. But as we have just explained, § 1227 provides a

 list of deportable offenses; it is not a criminal statute. And Ramos-Castellanos does

 not dispute that he was convicted of a CIMT. Thus, the cross-reference in

 § 1229b(b)(1)(C) naturally refers only to § 1227’s list of the deportable offenses.3

       Indeed, the BIA rejected this very argument in Matter of Ortega-Lopez,

 27 I. & N. Dec. 382 (B.I.A. 2018), stating, “It is well-settled that all offenses

 described in [§§ 1182(a)(2), 1227(a)(2), and 1227(a)(3)] apply to all aliens—

 regardless of admission status—for purposes of [§ 1229b(b)(1)(C)]’s bar on

 cancellation of removal.” Id. at 391-92 (emphasis added) (internal quotation marks

 omitted). The BIA explained that § 1229b(b)(1)(C)’s cross-reference to § 1227(a)(2)

 (and the other statutory sections) “only incorporat[es] the offense-specific

 characteristics contained in the cross-referenced sections—that is, the listed generic

 offense and any corresponding sentencing requirements.” Id. at 392. The BIA noted

 that § 1227(a)(2)(A)(i) “sets forth a generic offense—a crime involving moral

 turpitude—and a sentencing requirement—the offense must be one for which a

 sentence of one year or longer may be imposed.” Id. (internal quotation marks


       3
          Although Ramos-Castellanos did not dispute that his conviction was a CIMT
 before the IJ, he equivocates somewhat in his opening brief, arguing that “[b]ecause
 [he] has not been admitted [to the United States] he could not have committed a
 crime of moral turpitude under section 1227(a)(2)(A)(i),” Pet’r Br. at 4-5. To be
 clear, however, he still does not dispute that solicitation is a CIMT; rather, his focus
 is on whether he satisfies all the statutory language of § 1227(a), insisting that
 because he was not lawfully “admitted to the United States,” he could not have been
 convicted of a deportable “offense under” § 1227.
                                             6
Appellate Case: 21-9545     Document: 010110671015         Date Filed: 04/14/2022     Page: 7



 omitted). Yet the BIA recognized “that neither the general ‘admission’ requirement

 under [§ 1227(a)] nor the temporal requirement in [§ 1227(a)(2)(A)(i)(I)] (that the

 offense be ‘committed within five years . . . after the date of admission’) is part of the

 ‘offense’ under that section.” Id. Thus, the BIA concluded, “the ‘offense under’

 language [of § 1229b(b)(1)(C)] is a limited cross-reference . . . that incorporates only

 the offense-specific characteristics of the cross-referenced sections.” Id. at 397; see

 also Matter of Cortez Canales, 25 I. & N. Dec. 301, 308 (B.I.A. 2010) (ruling that

 § 1229b(b)(1)(C) “should be read to cross-reference a list of offenses in three statutes

 [§§ 1182(a)(2), 1227(a)(2), and 1227(a)(3)], rather than the statutes as a whole”).

        While we need not chronicle every case, the circuit courts agree, concluding

 either that the text of § 1229b(b)(1)(C) is unambiguous or that the BIA’s

 interpretation of it is reasonable. For example, the Ninth Circuit, reviewing the

 BIA’s decision in Ortega-Lopez, deferred to the BIA’s interpretation of

 § 1229b(b)(1)(C) and held that “the offenses described under the cross-referenced

 sections apply to all aliens—regardless of admission status—for purposes of

 § 1229b(b)(1)(C)’s bar on cancellation of removal.” Ortega-Lopez v. Barr, 978 F.3d

 680, 692 (9th Cir. 2020) (internal quotation marks omitted). The court determined it

 was reasonable for the BIA “to conclude that ambiguous statutory cross-references

 will not always incorporate every component of the referenced section.” Id. Other

 circuits have reached similar conclusions. See, e.g., Andrade-Zamora v. Lynch,

 814 F.3d 945, 951 (8th Cir. 2016) (“[T]he natural reading of [§ 1229b(b)(1)(C)’s]

 cross-reference is that it refers only to the list of offenses in § 1227(a)(2), not the

                                              7
Appellate Case: 21-9545    Document: 010110671015         Date Filed: 04/14/2022       Page: 8



 immigration consequences. After all, it is not possible to be ‘convicted’ of being

 deportable (the immigration consequence)—only to be ‘convicted’ of a crime

 involving moral turpitude (the offense).”); Hernandez v. Holder, 783 F.3d 189, 193

 (4th Cir. 2015) (“In short, § 1229b(b)(1)(C) cross-references only the offenses that

 preclude cancellation of removal, not the immigration consequences that stem from

 those offenses.”); Coyomani-Cielo v. Holder, 758 F.3d 908, 914-15 (7th Cir. 2014)

 (“[F]or purposes of the eligibility criteria of [§ 1229b(b)(1)(C)], only language

 specifically pertaining to the criminal offense, such as the offense itself and the

 sentence imposed or potentially imposed, should be considered. Under this

 interpretation, it does not matter whether the particular individual is ‘inadmissible’ or

 ‘deportable.’” (citations and internal quotation marks omitted)).

       The Fifth Circuit also agrees, although it has concluded that § 1229b(b)(1)(C)

 is unambiguous because “it is not possible to be convicted under [§ 1227(a)(2)] as it

 only refers to categories of offenses that are criminalized by other statutes.” Nino v.

 Holder, 690 F.3d 691, 697 (5th Cir. 2012). In Nino, the court observed that

 § 1229b(b)(1)(C)’s cross-reference to § 1227 merely “provides . . . a list of the kinds

 of offenses which bar cancellation of removal.” Id. Thus, rejecting an alien’s

 argument that § 1227(a)(2) requires a disqualifying CIMT conviction to be

 “committed within five years of admission,” the court held “that [§] 1229b(b)(1)(C),

 without ambiguity, references [§] 1227(a)(2) in order to identify the kinds of offenses

 that will make an alien ineligible for cancellation of removal. For purposes of that



                                             8
Appellate Case: 21-9545     Document: 010110671015        Date Filed: 04/14/2022     Page: 9



 ineligibility, it does not matter when the offense occurred in relation to the alien’s

 admission.” Id. at 697-98.

        Regardless of whether there is ambiguity in the statutory scheme, we agree

 with these authorities. See Rodas-Orellana v. Holder, 780 F.3d 982, 990 (10th Cir.

 2015) (recognizing BIA’s reasonable interpretation of ambiguous statutory terms is

 entitled to deference). Section 1229b(b)(1)(C) precludes aliens from cancellation of

 removal if they have been “convicted of an offense under” § 1227(a)(2). It is

 nonsensical to suggest § 1229b(b)(1)(C) incorporates all of § 1227(a) because for

 purposes of cancellation of removal it is does not matter that Ramos-Castellanos was

 not “admitted to the United States” as stated in § 1227. Section 1229b(b)(1)(C)

 cross-references § 1227(a)(2) to import the disqualifying offenses that render an alien

 ineligible for cancellation of removal. Thus, while Ramos-Castellanos’s CIMT

 conviction may fall under the petty-offense exception of § 1182(a)(2)(A)(ii)(II), he is

 still disqualified from eligibility for cancellation of removal because it is a

 disqualifying offense under § 1227(a)(2)(A)(i).

        Ramos-Castellanos urges us to “overrule the BIA’s interpretation in favor of

 the unambiguous interpretation the statute requires,” Reply Br. at 1, but the foregoing

 analysis and authorities defeat his argument. To the extent he suggests the rule of

 lenity requires us to interpret § 1229b(b)(1)(C) in his favor, this is not a case

 warranting application of the rule of lenity. See Hernandez, 783 F.3d at 196

 (recognizing the rule of lenity “applies only where there is a grievous ambiguity,”



                                             9
Appellate Case: 21-9545   Document: 010110671015           Date Filed: 04/14/2022   Page: 10



  otherwise the court must defer to the BIA’s construction (internal quotation marks

  omitted)).

                                           III

        Accordingly, the petition for review is denied.


                                                          Entered for the Court


                                                          Paul J. Kelly, Jr.
                                                          Circuit Judge




                                           10